Citation Nr: 0421331	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  03 18 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.	Entitlement to service connection for residuals of an 
injury to the scrotum.

2.	Entitlement to service connection for hypertension.

3.	Entitlement to service connection for diabetes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1955.     

The veteran's claim for service connection for diabetes comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a November 2002 rating decision, in which the RO denied 
service connection for this condition.  The veteran filed a 
notice of disagreement (NOD) in January 2003 with respect to 
the November 2002 decision.  

In its April 2003 rating decision, the RO also denied service 
connection for residuals of an injury to the scrotum, and 
service connection for hypertension and diabetes (service 
connection for both hypertension and diabetes were then 
considered as one issue).  The veteran filed a NOD in April 
2003 with respect to the denials of service connection for 
residuals of an injury to the scrotum, and for hypertension.  
A statement of the case (SOC) was issued in June 2003 as to 
service connection for residuals of an injury to the scrotum, 
and service connection for hypertension and diabetes, and the 
veteran filed a substantive appeal later that month.  For the 
sake of clarity, and of accurately distinguishing between the 
veteran's claimed disabilities, the Board has characterized 
the appeal as encompassing the three issues listed on the 
title page.  

In April 2004, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.  During the hearing, 
the veteran submitted an undated letter from an official with 
the American Legion, in this individual's capacity as a 
commander of the veteran's American Legion post.  The Board 
accepts this evidence for inclusion in the record.  See 
38 C.F.R. § 20.800 (2003).

FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.	No scrotum injury or condition was shown in service, and 
there is no medical evidence that the veteran currently has 
any residuals of an injury to the scrotum.  

3.	Hypertension was not shown in service, and there is no 
medical evidence of a nexus between current hypertension and 
service (to include evidence hypertension was manifest to a 
compensable degree within one year of the veteran's 
separation from service).

4.	Diabetes was not shown in service, and there is no medical 
evidence of a nexus between current hypertension and service 
(to include evidence that diabetes was manifest to a 
compensable degree within one year of the veteran's 
separation from service).  


CONCLUSIONS OF LAW

1.	The criteria for service connection for residuals of an 
injury to the scrotum have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002);         38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2003).

2.	The criteria for service connection for hypertension have 
not been met.            38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2003).

3.	The criteria for service connection for diabetes have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on each of the claims on 
appeal has been accomplished.  

Through the June 2003 SOC, the January 2004 SSOC, and the 
RO's letters of September 2002, January 2003, and March 2003, 
the RO notified the veteran and his representative of the 
legal criteria governing the claims, the evidence that has 
been considered in connection with the appeal, and the bases 
for the denial of the claims.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claims.  

Pursuant to the aforementioned documents, the veteran also 
has been afforded various opportunities to present evidence 
and argument in support of his claims.  In a September 2002 
letter sent to the veteran with regard to his claims for 
service connection for diabetes and hypertension, the RO 
requested that he provide authorization to enable it to 
obtain any outstanding private medical records, as well as 
any additional evidence in his possession.  In its January 
2003 letter specifically with respect to the claim for 
service connection for diabetes, the RO requested 
authorization to obtain any outstanding private medical 
records, in particular from private physicians W. Mills and 
J. Leidy; the RO requested again that the veteran submit any 
further evidence in his possession.  Additionally, in a March 
2003 letter sent to the veteran as to his claim for service 
connection for residuals of an injury to the scrotum, the RO 
requested authorization to obtain any outstanding private 
medical records, as well as any additional evidence in his 
possession.  Through these letters, the Board finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA has been met.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 01-944, 2004 WL 1403714 (Vet. App. 
June 24, 2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to this claim (or claims).  As explained above, 
all of these requirements have been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating actions on appeal.  The Board 
nonetheless finds that any lack of pre-adjudication notice in 
this case has not, in any manner, prejudiced the veteran.  As 
indicated above, with respect to the claim for service 
connection for diabetes, the RO issued the June 2003 SOC 
explaining what was needed to substantiate this claim 
approximately six months following the veteran's January 2003 
NOD of the November 2002 rating decision on appeal.  Also, 
with regard to the claims for service connection for 
residuals of an injury to the scrotum and hypertension, the 
RO issued the June 2003 SOC within two months of the 
pertinent April 2003 rating decision on appeal.  On each 
occasion, the veteran was given the opportunity to respond.  
Moreover, the RO specifically notified the veteran of the 
VCAA duties to notify and assist in its September 2002, 
January 2003, and March 2003 letters, and the RO subsequently 
obtained outstanding medical records from the VA Medical 
Center (VAMC) in Huntington, West Virginia dated from October 
2001 to May 2002.  The veteran also submitted in response to 
the RO's January 2003 letter a December 2002 statement from 
the spouse of Dr. W. Mills, private physician (now deceased), 
and a January 2003 statement from Dr. J. Leidy, private 
physician.  The Board further points out that in response to 
the RO's March 2003 letter, the veteran stated that he had no 
further evidence to submit at that time with respect to his 
claim for service connection for residuals of an injury to 
the scrotum.  Additionally, in response to each of the RO's 
letters, the veteran has not informed the RO of any 
additional treatment records that have not yet been obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained outpatient treatment records from the Huntington 
VAMC from October 2001 to May 2002, and the veteran has also 
had the opportunity to present testimony during a 
videoconference hearing before the Board.  Moreover, the 
veteran has been afforded several opportunities to submit 
evidence to support his claim, and has done so, to include a 
December 2002 statement from the spouse of Dr. W. Mills, 
private physician, a January 2003 statement from Dr. J. 
Leidy, private physician, March 2003 letters from B. Hensley 
and E. Webb, both former R.N.s for Dr. W. Mills, an undated 
letter from F. Varney, private physician, received on March 
2003, a June 2003 statement from the spouse of Dr. W. Mills, 
and personal statements submitted by the veteran dated from 
September 2002, March 2003, and November 2003.  Also, in a 
March 2003 statement the veteran indicated that he had no 
additional evidence to submit with respect to his claim for 
service connection for residuals of an injury to the scrotum.  
Additionally, the Board notes that the veteran has claimed to 
have been treated for diabetes and hypertension by Dr. J. 
Leidy at a VA hospital in Huntington, West Virginia 
(presumably Huntington VAMC) from 1992 to 1996, and no 
corresponding records were associated with the claims file, 
nonetheless there is no resulting prejudice to the veteran, 
as the critical question in the veteran's claims for both 
diabetes and hypertension, as indicated below, is not the 
nature of any current disabilities, but whether hypertension 
and/or diabetes were present in service or manifested to a 
compensable degree within one year of the veteran's discharge 
from service in December 1955.  In any event, in January 
2003, Dr. J. Leidy did submit a statement in his current 
capacity as a private physician, in which he referred to the 
veteran's prior course of treatment from 1992 to 1996, but 
provided few details; it is not definitively established from 
this statement, or from anywhere else in the record, that Dr. 
Leidy was in fact a physician employed with the VA from 1992 
to 1996.  Significantly, moreover, neither the veteran nor 
his representative has identified any existing, outstanding 
evidence pertinent to the claims on appeal that has not been 
obtained.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims on appeal.

II.	Background

The veteran's service medical records (SMRs) reflect no 
complaints or diagnosis of, or treatment for, any injury or 
condition affecting the scrotum, hypertension, or diabetes.  
The veteran's service personnel records also include no 
information that might suggest the presence of such 
conditions during service.   

Records from the Huntington VAMC dated from October 2001 to 
May 2002, document the veteran's ongoing treatment for Type 2 
diabetes mellitus and for hypertension.  A May 2002 record of 
an outpatient nephrology consultation notes,  with respect to 
the veteran's medical background, a history of 40 years of 
Type 2 diabetes requiring insulin, and a history of over 40 
years of hypertension requiring medications.  An assessment 
was provided at this consultation of chronic renal 
insufficiency slowly progressing, possibly reflecting the 
presence of diabetic neuropathy due to the presence of 
significant proteinuria, long-standing diabetes and evidence 
of microvascular complications; a second assessment was 
provided of hypertension, appearing to be fairly controlled 
in the past few months.  

In a December 2002 statement, the spouse of Dr. W. Mills, 
private physician (now deceased), indicated that the veteran 
had received treatment for diabetes and hypertension from Dr. 
Mills beginning in 1956, and that many years later Dr. Mills 
referred the veteran to a Dr. J. Leidy.  

A January 2003 statement from Dr. J. Leidy, private 
physician, noted that he had treated the veteran at an 
Endocrinology clinic for Type 2 Diabetes, diabetic 
neuropathy, hypertension, and elevated microalbumin, from 
June 1992 to October 1996; Dr. Leidy did not indicate whether 
this clinic was a VA facility or a private facility.

March 2003 letters from B. Hensley and E. Webb, both former 
R.N.s for Dr. W. Mills, note that the veteran received 
treatment from Dr. Mills for diabetes and hypertension during 
the 1970s and 1980s.

In an undated letter, received in March 2003, Dr. F. Varney, 
private physician, stated that he treated the veteran for 
hypertension around 1964, and that any records of such 
treatment were no longer available.  Dr. Varney also stated 
that the veteran was already undergoing treatment for 
hypertension prior to 1964.  

In a March 2003 statement, the veteran contended that he 
began receiving treatment from Dr. Mills in June 1956, within 
one year of his discharge from service.  The veteran also 
contended that while in service, during basic training, he 
experienced an injury to his scrotum and was treated in 
service for his wounds.  The veteran further contended that 
during service he became ill while aboard the ship U.S.S. 
Mount Olympus, and collapsed, and that a medical corpsman 
subsequently informed him that he had high blood pressure.   

In a separate March 2003 statement, the veteran indicated 
that he had no further evidence to submit at that time with 
regard to his claim for service connection for residuals of 
an injury to the scrotum.  

In a June 2003 statement, the spouse of Dr. W. Mills again 
confirmed that the veteran had at one time received treatment 
on an ongoing basis from Dr. Mills.

In his November 2003 statement, the veteran contended that he 
first began receiving treatment for diabetes and hypertension 
in June 1956, and that this date was within the one year 
period for presumptive service connection for both of these 
claimed conditions.   

During the April 2004 Board hearing, the veteran testified 
that in February 1952 he experienced an injury to the scrotum 
while in basic training as result of a faulty mattress in his 
bed, located at the training barracks.  The veteran further 
stated that he subsequently reported to the dispensary, where 
his injury was sewed up and a topical medication in the form 
of a salve or powder was applied, and that he was then 
assigned to light duty for two weeks during his recovery.  He 
continued to experience pain in the area of his scrotum for 
the duration of his service.  The veteran also stated that he 
presently has a scar on his scrotum, a disparity in the sizes 
of each testicle, problems with urination, some interference 
with sexual function, and pain in the area.  The veteran 
further indicated that he has not discussed this condition 
with any of his current treating physicians, although 
recently one physician told the veteran during a physical 
that there was a disparity in the sizes of each testicle; the 
veteran did not discuss with this physician what could be the 
source of this problem. 

Also during the hearing, the veteran stated that he first 
obtained medical treatment for his diabetes and hypertension 
from Dr. W. Mills around May 1956, and that Dr. Mills 
immediately prescribed for him insulin to treat the diabetes, 
and medications for hypertension.  The veteran stated that 
treatment records from Dr. Mills were no longer available.  
According to the veteran, he continued to receive treatment 
from Dr. Mills up until the late 1980s, and was then referred 
to Dr. J. Leidy at the VA hospital in Huntington, West 
Virginia, who treated him for hypertension and diabetes from 
1992 to 1996.    

The veteran submitted during the hearing an undated letter 
from the commander of the veteran's American Legion post, 
which stated that the veteran had been a diabetic since June 
1956.   

III.	Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred in 
or aggravated by service.  38 C.F.R. §§ 3.102, 3.303(d).  

Service connection may also be presumed, for certain chronic 
diseases, such as cardiovascular disabilities, to include 
hypertension, and diabetes mellitus, which develop to a 
compensable degree (10 percent for each condition) within a 
prescribed period after discharge from service (one year for 
each condition), although there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
3.307, 3.309 (2003).  Also, while the disease need not be 
diagnosed within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  38 C.F.R. § 3.307(c).

A.	Residuals of an Injury to the Scrotum

Initially, the Board notes that, contrary to the veteran's 
assertions, his SMRs reflect no evidence of any injury to the 
scrotum, as he contends.  Inasmuch as the veteran has 
indicated that he sought medical treatment for the condition, 
reasonably, service records would exist to document such 
treatment.  However, the veteran's SMRs include no mention 
whatsoever of any injury to the scrotum. 

Even if the Board were to accept, as credible, the veteran's 
assertions as to injury in service, the claim would still 
have to be denied because the first essential criterion for a 
grant of service connection-competent evidence of the 
claimed disability-has not been met.  

There simply is no medical evidence, in or post service, that 
refers to any disability affecting the area of the veteran's 
scrotum-much less, any disability that is a residual of the 
claimed in-service injury to the scrotum.  While the veteran 
has indicated that he has been diagnosed with various 
conditions involving the scrotum (or associated with his 
claimed in-service injury), his assertions as to what doctors 
told him does not constitute medical evidence of the claimed 
disability.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Significantly, the veteran has neither presented nor 
alluded to the existence of any VA or private treatment 
and/or evaluation records that could provide competent and 
probative evidence that the veteran presently has the 
currently claimed disability.  

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of 
the claimed disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

B.	Hypertension and Diabetes

As indicated above, the veteran's SMRs reflect no complaints, 
findings or diagnosis of either hypertension or diabetes 
mellitus in service.  Hence, neither condition was shown in 
service.  

While the post-service record includes diagnoses of both 
hypertension and diabetes (thus, establishing a current 
disability for the purpose of each claim), there simply is no 
medical evidence of a nexus between any currently diagnosed 
hypertension or diabetes and the veteran's active military 
service.  

As indicated above, both hypertension and diabetes are 
presumed related to service if manifest to a compensable 
degree (i.e., as 10 percent disabling) within the first post-
service year.  While the veteran has repeatedly contended 
that Dr. Mills, a private physician, initially diagnosed him 
with hypertension and diabetes in June 1956 within one year 
of his separation from service in December 1955, there is no 
persuasive evidence to document such treatment.  Dr. Mills is 
now deceased, his records are not available, and the 
statements of his former nurses (apparently, based solely 
upon recollection), indicate treatment during the '70's and 
'80's (many years after service).  A statement from Dr. 
Varney (apparently, also based solely on recollection), 
indicates treatment for hypertension as early as 1964.  There 
is no indication that his notation that the veteran was 
"already undergoing treatment for hypertension prior to 
1964" is based on facts of which he has first hand knowledge 
or establishes any treatment within the veteran's first post-
service year.  

The veteran has submitted a statement from Dr. Mills' 
surviving spouse to support his assertions of treatment for 
both hypertension and diabetes by Dr. Mills, beginning in 
1956.  However, the Board finds such statement of 
questionable veracity, given the absence of contemporaneous 
treatment records to support such an assertion; the different 
time periods specified in statements by the individuals 
identifying themselves as former nurses of Dr. Mills; and the 
fact that Dr. Mills' wife did not provide the treatment, and 
thus, cannot establish, unequivocally, what the treatment was 
for. 

Significantly, even if the Board were to accept, as credible, 
the veteran's assertions that he was treated for both 
hypertension and diabetes in 1956, within the first post-
service year, there simply is no medical evidence to 
establish the severity of either condition within the first 
post-service year.  Hence, there is no competent evidence 
upon which to predicate any finding that either condition was 
manifested, to a compensable degree, within that year.  

Finally, the Board points out that there is otherwise no 
competent evidence or opinion establishing a medical nexus 
between either the hypertension or diabetes diagnosed post 
service, and the veteran's military service.  None of the 
medical evidence currently of record includes any such 
opinion, and the veteran has neither presented nor alluded to 
the existence of any such written opinion.  The Board 
emphasizes that the fact that the veteran's treatment records 
document his own reported history of both hypertension and 
diabetes dating back some forty years does not constitute a 
medical opinion.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  "Evidence that is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence'...[and] a bare transcription of a lay 
history is not transformed into 'competent medical evidence' 
merely because the transcriber happens to be a medical 
professional."  Id.

C.  Conclusion

For all the foregoing reasons, each of the claims for service 
connection currently on appeal must be denied.  

In reaching each decision, the Board has considered the 
assertions of the veteran, the American Legion post 
commander, and those of Dr. Mills' wife.  However, as each is 
a layperson without the appropriate medical training and 
expertise, none of these individuals is competent to provide 
a probative opinion on a medical matter, to include diagnosis 
of a disability, or establishing the presence of any 
particular disability during a specific time frame.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine in adjudicating each claim.  
However, in the absence of competent and persuasive evidence 
establishing that the criteria for service connection for any 
of the claims are met, that doctrine is not applicable.   See 
38 U.S.C.A. § 5107(b); 38 C.F.R.        § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for residuals of an injury to the scrotum 
is denied.

Service connection for hypertension is denied.

Service connection for diabetes is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



